DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
 Response to Amendment
The amendments filed 10/15/2020 have been accepted. Claims 1, 2, 4-7, 9-12, 14-16, 18, and 19 are still pending. Claims 1, 2, 4, 6, 7, 9, 11, 12, 14, and 18 are amended. Claims 3, 8, 13, and 17 have been canceled. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Final Office Action mailed 8/18/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aronovich et al. (US PGPub 2018/0217784, hereafter referred to as .
Regarding claim 1, Aronovich teaches a computer-implemented method for distributed data storage, the method comprising: determining data input and output frequency of each of N subsystems of a service system, where N is a positive number greater than 1 (Paragraph [0017]-[0019], describes a workload manager that has awareness of the resource demands of the various workloads (subsystems). These demands can be determined by capacity needed in either physical storage or I/O operations per second (TOPS in the reference) which is a representation of access frequency), dividing a plurality of storage devices into N subgroups, wherein each subgroup includes at least one of the plurality of storage devices, and establishing a one-to-one correspondence between the N subsystems and the N subgroups (Paragraphs [0065]-[0069], describes the process of allocating resources to particular workloads based on their needs which includes the storage capacity resources (allocating particular parts of the tiers to particular workloads). This means the storage system as a whole (all the devices) will be divided up amongst the workloads (N subgroups) for use by the workloads during runtime (given a one-to-one correspondence). This is also stated in Paragraphs [0021]-[0027] as a general characteristic of this type of system), wherein a subsystem with higher determined data input and output frequency corresponds to a subgroup that includes a number of solid state drives that are greater than or equal to a number of solid state drives included in a subgroup corresponding to a subsystem with (Paragraphs [0056]-[0058], state that both HDDs and SSDs can make up the various storage tiers with SSDs being on a higher tier and HDDs and other memories being parts of the lower tiers.  Paragraphs [0065]-[0069], describes the process of allocating resources to particular workloads based on their needs. Paragraph [0017]-[0019], as stated previously, shows that access frequency can be a determining factor and Paragraph [0014] states that in a tiered system SSDs are used for data with high access frequencies (hot) while lower access frequencies (cold or cooled off) get migrated to the lower tiers. This shows that workloads that will have higher will be allocated more resources on the higher tiers (more SSDs) than those with lower access frequencies which will have data placed more on the lower tiers (HDDs and other storage)). Aronovich does not teach wherein each of the plurality of storage devices is included in no more than one subgroup of the N subgroups and at a plurality of regularly-occurring times, performing a re-division of a service system, comprising: determining that a time interval has elapsed since a previous re-division; responsive to determining that the time interval has elapsed, determining data input and output frequency of each of N subsystems of the service system, including based on data input and output since the previous re-division.
Hira teaches wherein each of the plurality of devices is included in no more than one subgroup of the N subgroups (Paragraph [0136], states that the general purpose SOCs can be allocated to specific workloads (sub-groups) where one of the SOCs can help with one workload while another is assigned to help with a different workload showing that they are only assigned to one sub-group at a time). Since both Aronovich and Hira teach dynamically allocating resources it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Aronovich to allocate devices to no more than one sub-group as taught in Hira to obtain the predictable result of wherein each of the plurality of devices is included in no more than one subgroup of the N subgroups. Aronovich and Hira do not teach at a plurality of regularly-occurring times, performing a re-division of a service system, comprising: determining that a time interval has elapsed since a previous re-division; responsive to determining that the time interval has elapsed, determining data input and output frequency of each of N subsystems of the service system, including based on data input and output since the previous re-division.
Lewis teaches at a plurality of regularly-occurring times, performing a re-division of a service system, comprising: determining that a time interval has elapsed since a previous re-division, responsive to determining that the time interval has elapsed, determining data input and output frequency of each of object of the service system, including based on data input and output since the previous re-division (Paragraph [0030]-[0031], [0034]-[0035], and [0037], states that statistics can be collected at specific intervals of time and used to rank the data objects by the ranking module meaning that a determination has to be made that the specific interval of time has passed and responsive to that determination collecting the necessary statistics. Paragraph [0038]-[0039], states that the tiering placement module can then use that rank to determine where to place the objects (re-divisioning)). Since both Aronovich/Hira and Lewis teach analyzing the I/O frequency to determine re-provisioning it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Aronovich and Hira to check the access frequencies at predetermined time intervals as taught in Lewis to obtain the predictable result of at a plurality of regularly-occurring times, performing a re-division of a service system, comprising: determining that a time interval has elapsed since a previous re-division; responsive to determining that the time interval has elapsed, determining data input and output frequency of each of N subsystems of the service system, including based on data input and output since the previous re-division.
Regarding claim 2, Aronovich, Hira, and Lewis teach all the limitations of claim 1. Aronovich further teaches wherein the data input and output frequency is determined by counting a quantity of times a data recording or data retrieving operation is performed by a corresponding subsystem of the N subsystems within a predetermined period of time (Paragraph [0017]-[0019], as stated in the rejection to claim 1, I/O operations per second is used as the metric to measure access frequency meaning that the number of data access conducted in a second are counted (or at least over some period of time and then used to determine the per second rate)). Lewis further teaches the predetermined period of time including the time interval since the previous re-division (Paragraph [0042], states that the object rank can be calculated based on frequency information from several intervals of time and be weighted due to the recency of when that interval of time occurred). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Aronovich, Hira, and Lewis teach all the limitations of claim 1. Aronovich further teaches comprising determining that at least one service function supported by at least one of the N subsystems is updated and in response to determining that the at least one service function is updated, performing an additional re-division of the service system (Paragraph [0017], states that storage system are not aware of tenant’s changes in needs over time which is one of the reasons this method is developed. Paragraph [0068]-[0070], as stated previously, a resource plan will be developed based on the changes in the tenants’ activities). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 6, 7, and 9, claims 6, 7, and 9 are the system claims associated with claims 1, 2, and 4. Since Aronovich, Hira, and Lewis teach all the limitations to claims 1, 2, and 4 and further Aronovich further teaches one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations (Fig. 1 and 6 and Paragraph [0075]), they 
Regarding claims 11, 12, and 14, claims 11, 12, and 14 are the computer readable medium claims associated with claims 1, 2, and 4. Since Aronovich, Hira, and Lewis teach all the limitations to claims 1, 2, and 4, they also teach all the limitations of claims 11, 12, and 14; therefore the rejections to claims 1, 2, and 4 also apply to claims 11, 12, and 14.
Regarding claim 16, Aronovich, Hira, and Lewis teach all the limitations of claim 1. Aronovich further teaches wherein determining the data input and output frequency of each of the N subsystems of the service system comprises: counting a quantity of times a first subsystem of the N subsystems performs a data read or data write operation in each of a plurality of consecutive specified time intervals; and determining an average value of the counted quantities of times (Paragraph [0017]-[0019], as stated in the rejection to claim 1, the access frequency in I/O per second is used as a metric. While it is not explicitly stated how the access frequency is calculated an equivalent process to the one claimed is present as it is a standard method to calculate access frequency).The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 19, Aronovich, Hira, and Lewis teach all the limitations of claim 1. Aronovich further teaches determining that an amount of service data generated by a first subsystem of the N subsystems is large compared to amounts of service data generated by other subsystems of the N subsystems; and based on determining that the amount of service data generated by the first subsystem is (Paragraph [0017], states that one of the considerations for allocating resources is capacity (data generated). Paragraph [0065]-[0067] also states that workloads may demand access so as to create new data and that the workload manager is responsible for finding and allocating the necessary resources to the particular tenant and develops a resource plan to do so meaning that when a tenant is going to be creating new data, additional storage will be assigned to accommodate. Paragraphs [0056]-[0058], as stated in the rejection to claim 1 shows that HDDs can make up part of the storage devices that can be allocated). The combination of and reason for combining are the same as those given in claim 1.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aronovich, Hira, and Lewis in further view of Natarajan et al. (US PGPub 2020/0073758, hereafter referred to as Natarajan).
Regarding claim 5, Aronovich, Hira, and Lewis teach all the limitations of claim 1. Aronovich, Hira, and Lewis do not teach wherein the service system is a blockchain service system, the N subsystems include a first subsystem for recording data to a blockchain and a second subsystem for retrieving data that has been recorded on the blockchain for a predetermined period of time, and wherein the first subsystem corresponds to a first subgroup of the N subgroups that is composed of solid state drives and the second subsystem corresponds to a second subgroup of the N subgroups that is composed of hard disk drives.
(Abstract, the purpose of the invention is to improve a blockchain system), the N subsystems include a first subsystem for recording data to a blockchain and a second subsystem for retrieving data that has been recorded on the blockchain for a predetermined period of time (Paragraph [0116], [0057] and [0061], discuss two different actions, one of which is retrieving blocks from an archive (reading) to help set up a new node to the system and the other is writing to a blockchain immutable ledger as well as writing blockchain data in the form of a key-value pair), and wherein the first subsystem corresponds to a first subgroup of the N subgroups that is composed of solid state drives and the second subsystem corresponds to a second subgroup of the N subgroups that is composed of hard disk drives (Paragraph [0117], archived blocks can be moved to a slower storage, which can be HDD while current/newer blocks can be stored in the SSD for faster read/write access). Since both Aronovich/Hira/Lewis and Natarajan teach the use of a mixed-device storage system (SSDs and HDDs) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the blockchain processes of Natarajan for the general workloads of Aronovich, Hira, and Lewis to achieve the predictable result of wherein the service system is a blockchain service system, the N subsystems include a first subsystem for recording data to a blockchain and a second subsystem for retrieving data that has been recorded on the blockchain for a predetermined period of time, and wherein the first subsystem corresponds to a first subgroup of the N subgroups that is a second subgroup of the N subgroups that is composed of hard disk drives (since Aronovich talks about different workloads in a general sense and Natarajan teaches the specific workloads of a blockchain system).
Regarding claim 10, claim 10 is the system claim associated with claim 5. Since Aronovich, Hira, Lewis, and Natarajan teach all the limitations to claim 5 and Aronovich further teaches one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations (Fig. 1 and 6 and Paragraph [0075]), they also teach all the limitations of claim 10; therefore the rejections to claims 5 also applies to claim 10.
Regarding claim 15, claim 15 is the computer readable medium claim associated with claim 5. Since Aronovich, Hira, Lewis and Natarajan teach all the limitations to claim 5, they also teach all the limitations of claim 15; therefore the rejections to claims 5 also applies to claim 15.
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aronovich, Hira, and Lewis as applied to claim 1 above, and further in view of Hamilton et al. (US PGPub 2014/0324920, hereafter referred to as Hamilton).
Regarding claim 18, Aronovich, Hira, and Lewis teach all the limitations of claim 1. Aronovich further teaches wherein a first subsystem of the N subsystems corresponds to a subgroup comprising a solid state drive and a hard disk drive (Paragraphs [0056]-[0058], state that both HDDs and SSDs can make up the various storage tiers with SSDs being on a higher tier and HDDs and other memories being parts of the lower tiers.  Paragraphs [0070] describes the process of allocating resources on the tiers to particular workloads based on their need and the resource plan meaning that it is possible for an allocation to contain both SSD and HDD devices). Aronovich, Hira, and Lewis do not teach wherein performing the re-division of the service system comprises: determining that a portion of service data is stored on the solid state drive for a predetermined period of time; and based on determining that the portion of service data is stored on the solid state drive for the predetermined period of time, transferring the portion of service data to the hard disk drive.
Hamilton teaches wherein performing the re-division of the service system comprises: determining that a portion of service data is stored on the solid state drive for a predetermined period of time; and based on determining that the portion of service data is stored on the solid state drive for the predetermined period of time, transferring the portion of service data to the hard disk drive (Paragraph [0023], describes the process of archiving data which moves it from an SSD (new object media) to an HDD (old objet media) and how this can be done by looking at the particular age of the data (it being around and on the SSD for a predetermined time period)). Since both Aronovich/Hira/Lewis and Hamilton teach the use of tiered storage systems it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Aronovich, Hira, and Lewis with 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims with the limitation “at a plurality of regularly-occurring times, performing a re-division of a service system, comprising: determining that a time interval has elapsed since a previous re-division; responsive to determining that the time interval has elapsed, determining data input and output frequency of each of N subsystems of the service system, including based on data input and output since the previous re-division” to overcome the prior rejections set forth in the Final Rejection mailed 8/18/2020. To address this, new reference Lewis was incorporated into the rejection to teach the amended limitations.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132